LaDelle Abilez, CSR
                             Official Court Reporter
                             200th Judicial District Court
                             Travis County, Texas



                             P.O. Box 1748
                             Austin, Texas 78767
                             (512) 854-9325




                                       December 30, 2014


Jeffrey D. Kyle, Clerk
Third Court of Appeals
P.O. Box 12547
Austin, Texas 78711-2457


Re:    Third Court of Appeals Cause No. 03-14-00518-CV
       Trial Court Cause No. D-1-GN-14-001582
       James Poe and Senior Retirement Planners, LLC vs. Eduardo S. Espinosa in his
       Capacity as Receiver of Retirement Value, LLC



Dear Mr. Kyle,

The Reporter’s Record is due in your court today, December 30, 2014.

I am requesting an extension because of my current workload with other appeals and
records due. I respectfully request a 30-day extension.

Thank you in advance for your consideration in this matter.

                                       Sincerely,

                                        /s/ LaDelle Abilez

                                       LaDelle Abilez,
                                       Official Court Reporter